Appellant became the purchaser of real property at a mortgage foreclosure sale. He is seeldng to be relieved of his bid which amounted to $13,500 on the ground that there is an encroachment on the premises. It is conceded that there is an encroachment which defendants placed there. The extent of such encroachment extends a distance of thirty-five and ofie-tenth feet and is seven and three-tenths feet in depth on the easterly side and seven and five-tenths feet on the northerly side. The value of the land thus encroached upon as testified to by witnesses varies from twenty-five dollars to sixty-seven dollars and fifty cents. The Special Term directed appellant to complete his purchase and awarded him $350 as compensation for the encroachment and directed him to convey to respondent and the latter’s brother a conveyance of the land upon which the encroachment exists. Order modified by increasing from $350 to $500 the compensation which appellant is to receive for the lands which he is directed to convey to respondent; and also by directing respondent to remove from the premises which appellant is required to take the gasoline tank and attachments now under any portion of the premises; and as so modified affirmed, with ten dollars costs and disbursements. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.